DETAILED ACTION
1.	This is responsive to the amendment filed 8/17/22.  Claims 16, 22, 23, 25-27 and 30 are pending.
2.	The IDS filed 8/17/22 has been considered.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 16, 23, 26, 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 16, at line 9 “said navigation device” lacks antecedence since support for this language was deleted from the claim (see lines 6-7).
B.	As per claim 23, at lines 3-4 “said track maintenance machine” lacks antecedence since there is no previous recitation of a track maintenance machine.  Also, the claim is unclear at line 4 as to whether the rail vehicle is the same as the rail vehicle recited in claim 22 or a different rail vehicle.
C.	As per claim 26, claim is unclear at lines 2-3 as to whether the carrier platform is the same as the carrier platform recited in claim 22 or a different carrier platform.
D.	As per claim 30, at lines 2 and 3-4 “the track maintenance machine” lacks antecedence since there is no previous recitation of a track maintenance machine.
E.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	Claims 16, 22, 23, 25-27 and 30, as best interpreted given the deficiencies noted above, are distinguishable the prior art.  As per claim 22, the claim has been amended to incorporate the subject matter of claim 24 which was indicated as allowable in the previous Office action.  In particular, the prior art does not show or reasonably suggest, in combination with the other claim limitations, assigning probability values or probability functions to each object data in dependence upon at least one of said sensors being   used or said carrier platform being used or said identification algorithms being used.  Claims 16, 23, 25-27 and 30 are distinguishable for at least the same reason.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661